Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-17 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chistyakov (US 20040094411).
As to claim 1, Chistyakov discloses a sputtering apparatus comprising:
A target disposed on a ceiling of a processing container capable of being depressurized (figure 4: chamber 202 with vacuum system 204 and target 220 attached to ceiling of chamber 202);
A gas inlet configured to supply a sputtering gas to the container (figure 4: gas source 208 to line 209);
A first shield disposed around the target and configured to prevent deposition of a film around the target (figure 4: cathode 218 supporting and surrounding target 220 to effectively shield the sides of target 220);
A second shield disposed in the processing container to cover an inner wall of the ceiling with a space from the ceiling and including an opening in a portion corresponding to the target (figure 4: shield anode238 running along top of chamber 202, down sidewall, and into region 246 with an opening corresponding to target 220).

As to claim 2-3, Chistyakov discloses the gas inlet includes a discharge port disposed at a position that is a blind spot of target material released from the target (figure 4: showing gas line 207 with discharge port corresponding to location of insulator 209, located behind the target and across multiple bends between other components including anode shield 238).
As to claim 17, Chistyakov discloses the target and substrate parallel (figure 4: target220 and substrate 211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov, as applied to claims 2-3 above, and further in view of Tokuda (Us 5134965).
As to claim 4 and 11, Chistyakov discloses multiple vertically oriented gas inlets, but is silent as to inclining the inlets with respect to the target vertical.
Tokuda discloses a deposition apparatus in which a target and multiple gas source nozzles are located (figure 7, 9; col 15 lines 63-34).  Tokuda also discloses knowledge in the art of angling nozzles inwardly at outer portions to direct the gas inward and increase the deposition rate and control plasma densities (figure 7: nozzles 12’’’; figure 11; col 12 lines 21-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incline the gas inlets, as disclosed by Tokuda, in the system of Chistyakov, because this allows for increased deposition rates and control over gas flow and plasma densities (Tokuda at col 12 lines 21-43).

As to claims 6 and 13, Chistyakov illustrates the diameter of the gas inlets as being smaller than the space between the first and second shield [cathode 218 and anode shield 238] (figure 4: inlet at insulator 209 vs gap 244 between shields).  Additionally, it would have been held that changes in size and proportion of components within an apparatus are within the purview of one of ordinary skill in the art and not a patentable distinction within itself (MPEP 2144.04 IV (a) ).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a smaller inlet diameter than shield gap space, as illustrated by Chistyakov to provide gas to the system of Chistyakov effectively with an upstream to downstream pressure differential.
As to claims 7 and 14, Chistyakov contains a gas flow path with bends including acute angle bends (figure 4: bend from inlet at insulator 209 to space before bend at space 244).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov in view of Tokuda, as applied to claim 7 above, and further in view of Ritchie (US 20130256128).
As to claim 8, Chistyakov discloses a deposition chamber with a target and first and second shield, as discussed above, but is silent as to a detachable lid and the first shield on the lid with second shield on the chamber body.
	Ritchie discloses a deposition chamber in which a target is provided a first target to prevent deposition on its sides (figure 1: chamber 100 with target 113 and dark space shield 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a removable lid and the connections of Ritchie, in the system of Chistyakov in view of Tokuda, because this allows for removal and replacement of components (Ritchie at paragraph 13: removable lid, ease of replacement of parts contained on the lid being an obvious consequence of its removability).
	As to claim 10, Chistyakov discloses the target and substrate parallel (figure 4: target220 and substrate 211).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov in view of Tokuda and Ritchie, as applied to claim 8 above, and further in view of Class (US 4472259).
As to claim 9, Chistyakov is silent as to the target being inclined with respect to a substrate in the processing container.
Class discloses a deposition apparatus in which multiple shielding components are arranged adjacent a target (figure 2: target 13 with clamp 22 and shield 18) and the multiple inclined targets are provided facing a substrate to increase the deposition rate by focusing the deposition area (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incline deposition targets, as disclosed by Class, .

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov, as applied to claim1 above, and further in view of Ritchie (US 20130256128).
As to claim 15, Chistyakov discloses a deposition chamber with a target and first and second shield, as discussed above, but is silent as to a detachable lid and the first shield on the lid with second shield on the chamber body.
	Ritchie discloses a deposition chamber in which a target is provided a first target to prevent deposition on its sides (figure 1: chamber 100 with target 113 and dark space shield 179) and a second shield to protect the rest of the chamber (figure 1: shield 138).  Ritchie also discloses knowledge in the art of providing a removable lid supporting the target and first shield (figure 1; paragraph 13: removable lid 101) and the second shield on the chamber sidewall body (figure 1: connection at ledge 140 of wall 116 for shield 138).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a removable lid and the connections of Ritchie, in the system of Chistyakov, because this allows for removal and replacement of components (Ritchie at paragraph 13: removable lid, ease of replacement of parts contained on the lid being an obvious consequence of its removability).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov, as applied to claim 1 above, and further in view of Class.

As to claim 16, Chistyakov is silent as to the target being inclined with respect to a substrate in the processing container.
Class discloses a deposition apparatus in which multiple shielding components are arranged adjacent a target (figure 2: target 13 with clamp 22 and shield 18) and the multiple inclined targets are provided facing a substrate to increase the deposition rate by focusing the deposition area (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incline deposition targets, as disclosed by Class, in the system of Chistyakov because this allows for focused deposition at increased deposition rates (Class at abstract).


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794